Citation Nr: 0103736	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
knee disability. 

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for nerve injury with 
impaired function of bladder and bowel and loss of penile 
erections as a result of Department of Veterans Affairs (VA) 
treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964. 

The issues on appeal arose from a June 1998 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision.

The issue of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for nerve injury with 
impaired function of bladder and bowel and loss of penile 
erections as a result of VA treatment is addressed in the 
remand portion of the decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left knee disability when it issued an unappealed rating 
decision in May 1987. 

2.  The evidence submitted since the May 1987 rating decision 
bears directly and substantially on the specific matter under 
consideration, is not either cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

Evidence submitted since the May 1987 rating decision wherein 
the RO denied claim of entitlement to service connection for 
a left knee disability is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4.114 Stat. 2096) (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the May 1987 rating 
decision wherein the RO denied entitlement to service 
connection for a left knee disorder is reported in pertinent 
part below.

The veteran's enlistment physical examination report in 
January 1960 showed a left knee scar.  Otherwise the left 
knee was normal.  In August 1960, he was seen for a left knee 
injury diagnosed as a left knee contusion.  The remaining 
service medical records were silent for left knee findings.  
A December 1963 physical examination for separation from 
service revealed a normal left knee.  

A June 1965 post service VA physical examination report is 
silent for left knee complaints or symptoms.  Based on his 
reported musculoskeletal complaints a special orthopedic 
consultation focused on the right lower extremity.  

VA outpatient treatment record dating from the mid 1980's 
first show chronic a left knee disability characterized as 
osteoarthritis and chondromalacia.  

In an unappealed RO rating decision of May 1987 the RO denied 
service connection for a left knee disability because the 
evidence failed to establish any relationship between the 
chronic left knee disability first noted in 1984 and the left 
knee contusion in service more than 20 years earlier.  The 
veteran was notified of the decision but did not appeal.

On November 10, 1997 the RO received the veteran's claim of 
entitlement to service connection for a left knee disability.

Evidence received in support of his claim primarily consists 
of VA hospital and outpatient treatment records dating 
between approximately November 1994 and February 1999.  Such 
records continued to refer to arthritis of the left knee, and 
include references to right knee degenerative changes and 
pain, in other words, bilateral knee symptomatology.

In November 1994, the veteran underwent a left knee 
arthroscopy for preoperative diagnosis of tear of anterior 
horn medial meniscus, synovitis and severe chondromalacia 
patella.  A signed consent form is of record.  It noted that 
he was advised of the nature of the procedure, attendant 
risks involved and the expected results.

Spinal anesthesia was administered.  The procedure was 
considered clean.  The procedure took under two hours and was 
without complications.  The operative procedure was well 
tolerated by the veteran and he was awake and alert in the 
recovery room.  Follow-up treatment at the orthopedic clinic 
later that month showed the left knee surgery went very well.  
The sutures were removed in December 1994.  

An October 1998 VA rectal examination report shows the 
veteran's claims file and medical records had been reviewed.  
It was noted that the veteran claimed decreased sensation of 
the bowel and bladder due to spinal block in November 1994.  

The examiner was requested to review the records and conduct 
any necessary examinations needed to describe any and all 
impairment and provide a medical opinion as to the cause 
found.

Following the completion of an objective examination and 
review of the record the examiner's diagnosis was nerve 
injury secondary to epidural block with impaired function of 
bladder and bowel and with loss of penile erections.  The 
examiner noted he was sending for additional reports and that 
the examination would be completed following receipt of the 
reports.

A subsequently received June1998 VA rehabilitation medicine 
electromyograph (EMG) report showed the veteran's four year 
history of weakness/numbness since spinal anesthesia for a 
left knee procedure.  The numbness was worse in the genital 
area.  He reported neurologic bowel, bladder and erectile 
dysfunction.  There were no sinal surgeries previously.  
Conclusion revealed axonal loss in approximate L-4 to S1 
myotomes on the left.

A January 1999 addendum to the October 1998 VA rectal 
examination shows the examining physician noted the 
rehabilitation and EMG results confirmed his impression that 
the veteran has nerve injury secondary to epidural block with 
impaired function of bladder, bowel and loss of penile 
erections.  

In June 1999, the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.  The veteran primarily focused upon his claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
nerve injury with impaired function of bladder and bowel and 
loss of penile erections as a result VA treatment. 

A separate November 10, 1999 VA medical opinion is 
unfavorable to the veteran's claim under U.S.C.A. § 1151 
(West 1991 & Supp. 2000). 






Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103.  This law eliminates the well-
grounded requirement and amplifies the duty to notify and 
assist.  Its enactment, together with that of S. 1402, 
repeals the "McCain Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, codified as amended at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
codified as amended at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. 

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.



H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, codified as amended at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  

Therefore, the appellant's claims of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a knee disability should be 
considered in light of the enactment of H.R. 4864, Public Law 
106-475 Veterans Claims Assistance Act of 2000 (November 9, 
2000; 114 Stat. 2096) codified as amended at 38 U.S.C.A. 
§ 5103(a).

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to enter a decision on the issue on 
appeal at this time because the record demonstrates 
substantial compliance with the requirements of the Act, and 
the determination rendered by the Board is favorable to the 
veteran.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  Since the veteran did 
specify any relevant outstanding treatment records there are 
no pertinent outstanding records to try to obtain on his 
behalf.  

The Board notes that a variety of extensive medical records 
has been associated with the veteran's claims folder.  They 
include service medical records, private and VA medical 
records a copy of a hearing transcript.  The evidence of 
record provides a complete basis for addressing the merits of 
the appellant's claim at this time.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  


Criteria

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of the mailing of the result of 
the initial review or determination.  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the one year period from the date of the 
notification of the rating decision, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United State Court of Appeals for Veterans Claims (Court) 
has held that, when "new and material evidence' is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  38 C.F.R. § 3.156(c)(2000).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned when the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a knee disability which the RO denied 
in May 1987.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

Following a comprehensive review of the record the Board 
notes that the post service medical evidence submitted since 
the RO's decision in May 1987 shows the veteran has been 
receiving treatment for bilateral knee symptomatology which 
has been variously diagnosed.  This constitutes new and 
material evidence since a diagnosis of knee symptomatology 
was limited to the left knee prior to the May 1987 RO denial.

The fact that the disability at issue involving degenerative 
changes has now progressed to both knees bears directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

Accordingly, the Board finds that new and material evidence 
has in fact been submitted to reopen the previously denied 
claim of entitlement to service connection for a knee 
disability, previously limited to the left lower extremity.

De novo review of the issue of service connection for 
bilateral knee disability is accordingly addressed in the 
remand portion of this decision.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
knee disability, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that following a preliminary review of the 
evidence of record, the issue of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for nerve injury with secondary 
impaired function of bladder and bowel and loss of penile 
erections as a result of VA treatment, remains unresolved, 
clinically.

Importantly, the Board notes that the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 was filed after October 1, 1997, in November 
1998.  All claims for benefits under 38 U.S.C.A. § 1151, 
which govern benefits for persons disabled by treatment or 
vocational rehabilitation, filed after October 1, 1997, must 
be adjudicated under the new provisions of section 1151.  
VAOPGCPREC 40-97.  The Court's holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) is not for application.  

In pertinent part, § 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

Significantly, the Board notes that evidence favorable to the 
veteran's claim includes an October 1998 VA rectal 
examination report showing that the examiner reviewed 
veteran's claims file and medical records.  

Following the completion of an objective examination and 
review of the record, the examiner's diagnosis was nerve 
injury secondary to epidural block with impaired function of 
bladder and bowel and loss of penile erections.  In a January 
1999 addendum the examining physician confirmed his 
impression after reviewing additionally received 
rehabilitation and EMG results. 

Importantly, the VA examiner in October 1998 failed to 
address the questions of whether or not the veteran's nerve 
injury secondary to epidural block with impaired function of 
bladder and bowel and with loss of penile erections was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  

The fulfillment of the statutory duty to assist includes 
providing an adequate VA examination by a specialist when 
necessary to make a decision on a claim for compensation.  
Therefore, the RO should arrange for the VA examiner in 
October 1998 to supplement his diagnosis by addressing the 
questions cited in the paragraph above.  

As the Board noted earlier, the issue of entitlement to 
service connection for bilateral knee disability on a de novo 
basis must be formally adjudicated by the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Therefore, the appellant's claim of entitlement to service 
connection for a bilateral knee disability should be 
considered in light of the enactment of the new law discussed 
throughout this decision.

In this regard, the Board's review of the record discloses 
that while pertinent evidence ostensibly appears to have been 
obtained in connection with the current appeal, the veteran 
must still be afforded an opportunity to submit any 
additional evidence which has not already been requested 
and/or obtained of which the Board is unaware.  

Moreover, the veteran's case should be referred to an 
appropriate medical specialist for the purpose of obtaining 
an opinion as to whether the reported bilateral knee 
symptomatology is related to any incident of service.

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard. 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to his treatment for impaired 
function of bladder and bowel and loss of 
penile erections, and bilateral knee 
symptomatology.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from those sources 
identified by him whose records have not 
previously been secure.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for the VA 
examiner in October 1998, if available, 
or for an otherwise appropriate 
specialist, to review the veteran's 
claims file in order to supplement the 
diagnosis rendered in October 1998 and 
confirmed in January 1999.  Any further 
indicated special studies should be 
undertaken.  

The examiner should conduct any 
additional development necessary to 
answer the questions posed below, 
including physical evaluation or 
additional diagnostic testing. 

Following a review of the record to 
include the October 1998 VA rectal 
examination report and the unfavorable 
opinion expressed by a VA physician in 
November 1999, it is requested that the 
examiner render an opinion concerning the 
following:

Is the veteran's nerve injury secondary 
to epidural block with impaired function 
of bladder and bowel and loss of penile 
erections an acute or chronic process?  

If the veteran's nerve injury secondary 
to epidural block with impaired function 
of bladder and bowel and loss of penile 
erections is a chronic process, is such 
disability picture the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or an 
event not reasonably foreseeable?  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
knee disorder(s) found on examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner must be requested to express an 
opinion as to whether any disorder(s) of 
either knee found on examination is/are 
related to or a consequence of active 
service on the basis of incurrence or 
aggravation.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
nerve injury with secondary impaired 
function of bladder and bowel and loss of 
penile erections as a result of VA 
treatment, and adjudicate the issue of 
entitlement to service connection for a 
bilateral knee disorder.  


6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time should be allowed for 
response.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a VA examination without good cause shown may 
adversely affect the outcome of his claims.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

